DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-6 of U.S. Application No. 16/159378 filed on 10/12/2018 have been examined. 

Applicant's amendments and remarks filed 09/08/2020. Claims 1-7 were examined.

Office Action is in response to the Applicant's amendments and remarks filed02/19/2021. Claims 1-4 and 6 have been amended. Claim 5 was canceled. Claims 1-4 and 6-7 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-7 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 106 to claims 1-7 have been withdrawn.

Allowable Subject Matter
Claims 1-4 and 6-7 are allowed over the prior art of record.
As per claim 1-4 and 6-7 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a driving assist apparatus comprising: a brake operation detector configured to detect whether the driver operates a brake or releases the brake; and a steering wheel holding detector configured to detect whether the driver holds the steering wheel or releases the steering wheel, wherein the driving mode setting calculator causes the driving modes to make the transition from the first driving assist mode to the second driving assist mode, on a condition that the vehicle is in the first driving assist mode and the steering wheel holding detector detects that the driver releases, from a state in which the driver holds the steering wheel, the steering wheel, and wherein the driving mode setting calculator causes the driving modes to make the transition from the second driving assist mode to the first driving assist mode on a condition that the vehicle is in the second driving assist mode and the brake operation detector detects that the driver operates the brake. 
Claims 2-4 and 7 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
5